DETAILED ACTION
 				REASONS FOR ALLOWANCE
1.	Claims 1-20 are allowed.
	The following is an examiner’s statement of reasons for allowance:  
2.	Independent claim 1 is allowable over the cited art for reasons discloses below:
The references cited are: Pavetic (Pub. No. US 20180137367) and Mehta et al. (Pub. No. US 20150170312).
The prior arts in the records alone or in combination fail to teach, obtaining, at the processor, scene centroids of corresponding scenes of the media stream, each scene centroid being a mean of fingerprints of the plurality of frames of a respective scene; for each of at least two scene centroids [from the same stream media], determining, by the processor, a distance between the respective scene centroid and a target fingerprint [from the same stream media] of a corresponding single target frame of the media stream; selecting, by the processor, from the at least two scene centroids, a scene centroid having a shortest distance to the target fingerprint of the single target frame; and based on the selected scene centroid having the shortest distance to the target fingerprint of the single target frame, determining, by the processor, that the respective scene represented by the selected scene centroid is a target scene to which the single target frame belongs such that the single target frame is one of the plurality of frames that make up the respective scene. 

	Independent claims 9 and 15, are allowed for the same reasons as claim 1.
	Dependent claims 2-8, 10-14, and 16-19 are allowed for being dependent on claims 1, 9, and 15. 
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


				              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-0101 (IN USA OR CANADA) or 571-272-1000.
/SOLOMON G BEZUAYEHU/           Primary Examiner, Art Unit 2666